Oliyee, Presiding Judge:
This appeal for reappraisement involves the dutiable value of a gold bracelet imported by the plaintiff, a passenger arriving on the S. S. Marine Perch on February 11, 1947.
The article in question was entered on a baggage declaration and appraised at a valuation of $2,000, which amount was higher than its declared value.
Upon the trial it was agreed between counsel for the respective parties that the value of this bracelet was only $750.
I therefore find the correct dutiable value of the bracelet in issue to be $750.
Judgment will be rendered accordingly.